Cooper J.,
delivered the opinion of the court.
On the 2d of March, 1888, the legislature of this state passed an act entitled, “ An act to promote the comfort of passengers on railroad trains,” which is as follows :
“ Section 1. That all railroads carrying passengers in this state (other than street railroads) shall provide equal but separate accommodations for the white and colored races, by providing two or more passenger cars for each passenger train, or by dividing the passenger cars by a partition so as to sequre separate accommodations.
Section 2. That the conductors of such passenger trains shall have power and are hereby required to assign each passenger to the car, or the compartment of a car (when it is divided by a partition) used for the race to which such passenger belongs, and should any passenger refuse to occupy the car to which he or she is assigned by such conductor, said conductor shall have power to refuse to carry such passenger on his train, and for such refusal neither he nor the railroad company shall be liable for any damages in any court in this state.
Section 3. All railroad companies that shall refuse or neglect within sixty days after the approval of this act, to comply with the requirements of section one of this act, shall be deemed guilty of a misdemeanor, and shall upon conviction in a court of competent jurisdiction be fiued not more than five hundred dollars, and any conductor that shall neglect or refuse to carryout the provisions of *671this act shall, upon conviction, be fined not less than twenty-five, nor more than fifty dollars for each offence.”
On the first day of August, 1888, the appellant was indicted in the circuit court of Tunica county for failure to comply with section one of the act above, and in defence pleaded that it “ owned and operated a continuous road running from the city of Memphis in the state of Tennessee through and across the state of Mississippi and to the city of New Orleans in the state of Louisiana, carrying on its passenger trains passengers of both the white and colored races, from Memphis and other points in the state of Tennessee, destined to New Orleans and other points in the state of Louisiana and other states in the United States, and so carrying passengers of both races from New Orleans and other points in the state of Louisiana, destined to Memphis, Tennessee, and other points in the state of Tennessee, and elsewhere throughout the United States ; that it doth now, and hath at all times and on all occasions, provided equal but not separate accommodations for passengers of the white and colored races; that to provide separate accommodations for the two races would greatly increase the cost of carrying the interstate passengers aforesaid, and greatly hinder, delay and obstruct the defendant in making its interstate connections with other carriers of passengers, and that it hath not since long prior to the first day of May, 1888, carried any passenger in the county of Tunica, or within the limits of the state of Mississippi, save only upon its trains regularly engaged and operated in the interstate carriage of passengers aforesaid, and in all instances actually carrying such interstate passengers; the right, privilege and immunity of doing which, free from any governmental regulation or control thereof, save by the congress of the United States, the defendant doth plead and claim, under article I, § 8, of the constitution of the United States; and this the defendant is ready to verify, wherefore, etc.”
To this plea a demurrer was interposed by the state, which was sustained by the court, and thereupon, a plea of not guilty being filed, there was trial and conviction, and the defendant appeals.
It is assu'med by counsel for appellant that the act under con*672sideration was intended to regulate not only tbe transportation of passengers taken up and set doAvn Avithin the state, but those taken up within the state to be carried Avithout, those taken up without to be brought Avithin, and those taken up without to be carried across the state and into other states.
An examination of the record sIioavs that the omission for which the indictment Avas found was the neglect to provide the “separate” accommodation required by § 1 of the act, and not for failing to assign to such separate car or compartment interstate travelers upon appellant’s train. We are not, therefore, called upon to determine whether the legislation in question Avould be valid if applied to persons other than those taken up within the state to be set down within it. Confining our attention to the question necessarily involved, it being also the distinct issue presented by the plea of the company, the inquiry is Avhether the state is precluded from requiring separate accommodations for purely domestic travelers of different races, because to furnish the same would impose a burden upon the carrier, or because the requirement affects interstate travel upon the trains of the company.
' Upon this question this court sustains the relation of an inferior tribunal, and without regard to the opinions of its members must conform to the decisions of the supreme court of the United States, by Avhich court only can an authoritative decision be made. Without attempting to argue for or against any conclusions reached by that court, we shall endeavor only to deduce from them the principles' proper to be applied to the decision of the question involved.
The development .of an immense interstate commerce, with its incidental multitude of phases and ramifications, has disclosed to the generation of this day the magnitude of the power delegated to the federal government by that clause of § 8 of art. i, of the constitution by which congress is given power “ to regulate commerce with foreign nations and among the states, and with the Indian tribes.”
•It is not surprising that the recognition of its extent has been of gradual groAvth in the court called upon to construe it, nor that *673in judicial utterances there have been inconsistent and conflicting expressions. It does not lie within our province to point out or criticise real or supposed inconsistencies, but taking the more re- , cent decisions of that court, where they have limited or overruled prior cases, to apply the principles as we understand them to be now announced, to the cause before us. But it does not follow that we are to treat decisions not clearly overruled as not longer binding because remarks are to be found in later cases which, somewhat extended, may be thought to be applicable to the facts here involved.
We concede it to be settled as stated by counsel for appellant, that transportation of persons is as much commerce as transportation of property, and as a corollary that the interstate transportation of persons is interstate commerce; and that the state may not regulate such commerce since it is national in character and requires uniformity of regulation. It may also be conceded that absence of legislation by congress on the subject is indicative of its will that such commerce shall be free and untrammeled. The question returns, whether the act under consideration is a regulation of interstate commerce, and upon its solution hinges the controversy.
The cases of Hall v. Decuir, 95 U. S. 485, and Wabash, etc., R. R. Co. v. Illinois, 118 U. S. 557, are relied upon as decisive against the validity of the statute. We do not so understand them.
Hall v. Decuir was a case in which the validity of a statute of the state of Louisiana was involved. The statute, in effect, required all persons engaged within that state in the business of common carriers of passengers to admit all persons traveling on the conveyance employed in the business to equal privileges in all parts of the conveyance without discrimination on account of race or color, and a right to recover actual and exemplary damages was given to any person injured by the refusal of the carrier to comply with the law. Deeuir, a passenger from one point to another within the state, was refused access to the cabin reserved for white passengers, on a steamer engaged in interstate business on the Mississippi river, and brought suit against the owner of the boat to recover damages. The statute was held unconstitutional *674by the supreme court of the United States as being a regulation of interstate commerce. As observed by this court in Yazoo, etc., R. R. Co. v. Stone, 62 Miss., the state of Louisiana had no relationship to or control over the instruments by which the commerce was conducted. It was au attempt to regulate an interstate carrier, acting under license from the United States and plying the navigable waters of the same. The state had no control over the way, the boat, or the owner. It was an attempt to regulate that which it did not create or license, and which it might neither control nor destroy. The language of the court as applied to the facts of that case is compatible with a liberal exercise by the state of power over its own corporations, which live and move and have their being by virtue of its laws. It is urged, however, that in Wabash, etc., v. Illinois, supra, it has been held equally incompetent for the state to regulate interstate commerce conducted over artificial ways created by the state or under its authority as to regulate commerce on the navigable waters of the United States. In that case the only question presented or decided was whether a state statute controlling the rates to be charged by the common carrier for transportation of freight within the state, could be applied to a contract for continuous transportation from a point without to a point within the state. It was held that it could not, since the contract was for interstate commerce and as such not within state regulation or control.
In delivering the opinion of the court, Miller, J., reviews the cases of Munn v. Illinois, 94 U. S. 113; Chicago, etc., R. R. Co. v. Iowa, Ib. 155, and Peik v. Chicago, etc., R. R., Ib. 164, and declares much that was said in them to have been decided without sufficient consideration. His criticism of those cases, was, however, confined to so much thereof as affirmed the right of the state, in the absence of legislation by congress to regulate, the transportation of property or persons from points within to points without the state. We are not warranted in extending the effect of the decision so as to include denial of the right of the state to regulate domestic transportation, though conducted by carriers engaged in interstate commerce. Indeed, the express language of the court *675excludes such conclusion, for the majority opinion declares that “ if the Illinois statute could be construed to apply exclusively to contracts for a carriage which begins and ends within the state, disconnected from a continuous transportation through or into other states, there does not seem to be any difficulty in holding it to be valid.”
The question here is a different one from either of those involved in these cases. It is more nearly akin to that decided in Stone v. Farmers’ Loan and Trust Company, 116 U. S. 307, in which the right to regulate domestic commerce was considered and upheld. It is a matter of common knowledge that there are at present many state commissions for the regulation df state commerce, and one by the general government for the regulation of that between the states. Each occupies a field from which the other is excluded and each is' essential, or deemed so to be, to full control of the commerce of the country. By what authority can the transportation of domestic travelers be controlled if not by that of the state ? Congress has no jurisdiction over the subject, it being confined to commerce “ with foreign nations, and among the states, and with the Indian tribes.” Suppose congress should deem it advisable to enact a law similar to our statute for the regulation of interstate transportation of passengers, could it be contended that it controlled as to passengers taken up and set down within a state?
But how does the statute interfere with interstate commerce, if it be true that it has no application save to those traveling wholly within the state ? It is manifest from the plea that the statute is resisted because it imposes a burden not on commerce, but upon the carrier. The addition of a car at the state line to each of its trains may impose additional expense to the company, but how it is a burden upon or obstruction to commerce it is difficult to perceive. We do not know of any decision in which the supposed burden on commerce, easily obviated by the act of the corporation, has been held to invalidate a statute, in the interest of the carrier. The United States have no concern with the policy merely of domestic state laws. It may be that they are harsh, or unfair, or unjust. Admit it, and what follows ? Surely not that they are invalid, but *676only that they should be repealed by that power having jurisdiction of the subject.
It would seem to follow that since the transportation of passengers and of property stand upon the same footing, regulations of property within state limits being valid, regulations touching passengers of the same character, i. e., domestic travelers, are also valid.
"We do not think the act under consideration was repealed by § 3 of the act of March 14, 1888.

The judgment is therefore affirmed.